UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 May 19, 2015 Commission File No. 001-32846 CRH public limited company (Translation of registrant’s name into English) Belgard Castle, Clondalkin, Dublin 22, Ireland. (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F X Form40-F Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXHIBIT INDEX Exhibit Number Description Expiration Press Release issued on May 19, 2015 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Dated: May 19, 2015 By: /s/ Maeve Carton Maeve Carton Finance Director
